Citation Nr: 1537646	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-08 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1964.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA).  In September 2011, the Denver, Colorado Regional Office (RO) denied entitlement to service connection for hearing loss, tinnitus, and a left ankle disability.  The matter has since been transferred to the Cheyenne, Wyoming RO.

The Veteran submitted letters in April 2012 and August 2013, which were accepted in lieu of a VA Form 9, substantive appeal, for the hearing loss and tinnitus claims.  In December 2013, the Veteran submitted a VA Form 9 for the left ankle disability.  

The claims were remanded in August 2014 for a hearing.  The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing dated in July 2015.  A transcript is included in the claims file.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

On a December 2013 VA Form 9, the Veteran also expressed disagreement with the October 2013 denial of service connection for the left elbow disability.  Although the Board previously remanded the issue in August 2014 and the AOJ has conducted additional development, no statement of the case has been issued on the left elbow disability claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a left ankle fracture to include osteoarthritis were the result of an injury caused by his service-connected right knee disability.


CONCLUSION OF LAW

Residuals of a left ankle fracture to include osteoarthritis are secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for residuals of a left ankle fracture.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts he has a left ankle disorder due to a fall caused by his service-connected right knee disability.

The evidence supports that the Veteran has a diagnosis of left ankle disorder.  The main question is whether this disability is directly related to service or secondary to a service-connected disability.  For the reasons stated below, the Board finds that his left ankle disorder was caused by his service-connected right knee disability.  Inasmuch as this is a grant of secondary service-connection benefits as to the issue the Board finds it unnecessary to discuss the regulations associated with direct service connection.

In a January 2011 statement, the Veteran reported he suffered a pre-service left ankle injury while serving with the New Mexico Air National Guard.  However, as noted above, the Air National Guard records are unavailable.

Active service treatment records (STRs) are negative for complaints or treatment of a left ankle disorder.  In an October 1964 separation medical history report, the Veteran complained of "trick" or locked knee.  Separation examination was negative for lower extremity abnormalities.  

A post-service May 1994 private treatment note indicates the Veteran's left ankle was fused due to injury in 1967.  In a July 1998 private treatment note, the Veteran complained of left ankle pain.  He reported he had a severe foot and ankle fracture in the 1960s after a bad fall which then became fused over time.  On about April 20, 1997, he reported he dropped a heavy valve on his left ankle and, since then, he had had severe pain on the medial aspect.  Upon physical examination, the examiner noted the ankle was somewhat distorted and very tender over the medial malleolus.  An X-ray showed an ankle fusion with possible more recent fracture over the medial malleolus.  Physical examination revealed minimal movement of the ankle.  The diagnosis was incomplete ankle fusion with possible more recent fracture.  VA progress notes dated from January 2011 include complaints of ankle pain. 

The Veteran underwent a fee-based examination in June 2013.  The examiner opined that the left ankle arthritis is less likely as not causally related or aggravated by the service-connected total right knee arthroplasty.  His rationale was that the left ankle cannot be medically tied to the right knee osteoarthritis/total knee arthroplasty as there is 'no medical evidence available.'  The examiner also noted that based on the Veteran's history and review of the file, the ankle fracture occurred in the 1960's and had ankylosed well before his knee replacement.

In multiple statements, and during the July 2015 hearing, the Veteran asserted that in 1965 or 1966, he fell through a gymnasium roof while at work due to his service-connected right knee either locking up or giving way.  

Although the VA examiner found the Veteran's left ankle disorder was not due to service or service-connected disability, the examiner also failed to consider the crux of the Veteran's claim, that his left ankle is the result of an injury caused by his service-connected right knee disorder in the 1960s.  The Board has considered the Veteran's right knee complaints on separation from service, current left ankle diagnosis, and the Veteran's credible report that his left ankle disorder was due to his service-connected right knee disability.  There is no medical or lay evidence which contradicts the Veteran's assertion. 

Therefore, the Board concludes that, at the very least, the evidence for and the evidence against the claim is in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left ankle fracture to include osteoarthritis is granted.


REMAND

The Veteran and his representative assert that the Veteran has hearing loss either due to noise exposure while in the Air National Guard or while in active service.  Service treatment records from the New Mexico Air National Guard, other than an August 1961 examination report, are found unavailable.  The Veteran underwent a VA examination in May 2011, and the examiner relied predominantly on the Veteran's entrance and separation exam results of January 1962 and October 1964, respectively, which were noted by the examiner to be within normal limits.  

The Board notes that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  The August 1961, January 1962, and October 1964 service examinations are all prior to November 1, 1967, and the examiner did not indicate whether the ISO-ANSI units were normalized for audiometric examinations, as there was no account of the converted units within the examination report.  Thus, in this case, the examination reports need to be converted.  

The Veteran and his representative also assert that the VA examiner did not comment on any shifting in the hearing decibels between the Veteran's reserve examination in August 1961 and re-enlistment examination in January 1962.  

In light of the foregoing, the Board finds that an addendum opinion should be obtained from the VA examiner, or, if unavailable, another VA examiner regarding the Veteran's bilateral hearing loss and tinnitus.  The examiner should convert the audiometric findings, discuss any decibel shifts, and comment on the Veteran's contentions that tinnitus and hearing loss began during service and persisted thereafter, becoming worse in recent years.  In that regard, the lay evidence should be considered and discussed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical addendum from the VA examiner who conducted the May 2011 audiological evaluation, or, if unavailable, from another examiner.  The examiner should convert the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, on the August 1961, January 1962, and October 1964 examinations.  With regard to both the right and left ears, the examiner should indicate if there was a threshold shift during service for the better or worse and provide an assessment thereof.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss and/or tinnitus are related to service or were manifest within one year of service.  The examiner should consider and comment on the Veteran's competent lay contentions that tinnitus and hearing loss began during service and persisted thereafter, becoming worse in recent years.  If the examiner has a medical basis for discounting the lay evidence in this case, he/she should explain why.

A rationale for any opinion expressed should be provided.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If either issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


